        Case 9:20-cv-00084-DLC Document 14 Filed 08/24/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  GUARDIAN DEFENSE, LLC,
                                                        CV 20–84–M–DLC
                     Plaintiff,

            v.                                                ORDER

  FALKOR SID, INC.,

                     Defendant.




      Defendant Falkor SID, Inc. moves for the admission of Michael R. Patrick to

practice before this Court in this case with Robert C. Lukes of Garlington, Lohn &

Robinson, PLLP to act as local counsel. The application appears to be in order.

      Accordingly, IT IS ORDERED that Falkor SID, Inc.’s motion to admit

Michael R. Patrick pro hac vice (Doc. 13) is GRANTED on the condition that

Patrick does his own work. This means that he must: (1) do his own writing; (2)

sign his own pleadings, motions, and briefs; and (3) appear and participate

personally. Counsel shall take steps to register in the Court’s electronic filing

system (CM-ECF). Further information is available on the Court’s website,


                                         -1-
        Case 9:20-cv-00084-DLC Document 14 Filed 08/24/20 Page 2 of 2



www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Patrick files a separate pleading acknowledging his admission under the terms set

forth above within fifteen days of this Order.

      Dated this 24th day of August, 2020.




                                         -2-
